DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabe et al. (US 20040263795 A1) (Manabe).
Regarding claim 1, Manabe discloses a projection device comprising:
an illumination system outputting beams of multiple colors in time sequence; a polarization beam splitting component disposed on a transmission path of the beams of 5 multiple colors transmitted from the illumination system, wherein the polarization beam splitting component splits each color beam among the beams of multiple colors into a first polarization beam and a second polarization beam, and the first polarization beam and the second polarization beam have polarization states perpendicular to each other;
[0050] At the dichroic mirror 105, the mixed light is separated into G light to be reflected and R light to be transmitted. The R light and the G light having undergone color separation at the dichroic mirror 105 respectively travel through field lenses 108R and 108G and enter polarization beam splitters 109R and 109G. The polarization beam splitters 109R and 109G are each constituted by bonding two triangular prisms each having a section with a right angle isosceles triangle shape at surfaces of the prisms facing opposite the right angle apex via a polarization splitter portion. The R light and the G light having entered the polarization beam splitters 109R and 109G with the optical axes of the incident light each forming a right angle to the corresponding entry surface, are reflected at the polarization splitter portions, exit a long the direction perpendicular to the optical axes of the incident light and respectively enter the reflection type light valves 110R and 
[0051] The B light reflected at the dichroic mirror 103 enters a deflecting mirror 106 disposed so as to allow the optical axis of the B light to form an angle of incidence of 57.7.degree. and is reflected. The reflected B light enters a deflecting mirror 107 disposed so as to allow the optical axis of the B light to form an angle of incidence of 50.degree. and is reflected. The reflected B light travels through a field lens 108B and then enters a polarization beam splitter 109B. The polarization beam splitter 109B adopts a structure identical to those of the polarization beam splitters 109R and 109G. The light having entered the polarization beam splitter 109B is reflected at its polarization splitter portion, exits along the direction perpendicular to the optical axis of the incident light and then enters the reflection type light valve 110B. 
[0052] The color separation optical system is constituted with the dichroic mirror 103, the deflecting mirrors 104, 106 and 107 and the dichroic mirror 105. The dichroic mirror 103 and the dichroic mirror 105 are disposed by ensuring that they do color separation achieved with the dichroic mirror 103 is reflected at the two deflecting mirrors and then enters the reflection type light valve via the polarization beam splitter. The mixed light containing the R light and the G light resulting from the color separation at the dichroic mirror 103 travels through the deflecting mirror 104 and then undergoes color separation at the dichroic mirror 105. The R light and the G light resulting from the color separation then travel through the polarization beam splitters 109R and 109G provided in correspondence to the individual colors and then enter the reflection type light valves 110R and 110G respectively. 
a first light valve disposed on a transmission path of the first polarization beam and converts the first polarization beam into a first image beam;
[0050] Light valves 110R
a second light valve disposed on a transmission path of the second polarization beam and converts the second polarization beam into a second image beam;
and
[0051] Light valve 110B.
a projection lens disposed on transmission paths of the first image beam and the second image beam.
polarization beam splitters 309B, 309G and 309R. They then enter the respective polarization splitter portions with their optical axes achieving a 42.degree. angle of incidence, and as they are transmitted through the polarization splitter portions, they are extracted as analyzed light. The analyzed light having been transmitted through each polarization splitter portion exits the corresponding polarization beam splitter through its exit surface with the optical axis forming a right angle to the exit surface. The individual colors of light having exited the polarization beam splitters as the analyzed light passe through spacer members 310B, 310G and 310R disposed between the respective polarization beam splitters and the entry surfaces of the prism 111, 112 and 113 constituting the composite prism which is provided to function as the color composition optical system, before entering the individual prisms 111, 112 and 113 constituting the composite prism. The different colors of light having entered the individual prisms undergo color composition at dichroic films formed between the prisms so as to range perpendicular to the drawing sheet surface, and light resulting from the color composition exits the prism 113 to project a full-color image through a projection lens 315 onto a screen (not shown).

Regarding claim 2, Manabe discloses projection device according to claim 1, wherein the first image beam and the second image beam are combined together by the polarization beam splitting component, and the first image beam and the second image beam which are combined are transmitted to the projection lens via the polarization beam splitting component.
[0056] The analyzed R light enters the prism 112 through the surface of the prism 112 facing opposite its 70.degree. apex with the optical axis of the incident light forming a right angle to the entry surface, is reflected at the dichroic film 114R, is combined with the G light and exits the prism 112 along the direction perpendicular to the optical axis of the incident light, is transmitted through the dichroic film 114B located between the prism 113 and the prism 112 and finally enters and exits the prism 113. The analyzed B light enters the prism 113 through the surface of the prism 113 facing opposite its 25.degree. apex with the optical axis of the incident light forming a right angle to the entry surface, is totally reflected at the surface facing opposite the 105.degree. apex, is reflected at the dichroic film 114B and becomes combined with the R light and the G light. The light resulting from the color composition then exits the surface facing opposite the dichroic mirror 105.degree. apex with its optical axis extending perpendicular to the surface. The lengths of the optical paths through which the G light having entered the prism 111 and the R light having entered the prism 112 travel to the dichroic film 114R at the composite prism are equal to each other. In addition, the lengths of the optical paths from the entry surfaces at which the R light and the G light enter the respective prisms 112 and 111 to become combined at the dichroic film 114R to the dichroic film 114B are set equal to the length of the optical path from the entry surface at which the B light enters the prism 113 to the dichroic film 114B to which the B light reaches after being totally reflected. The light resulting from the color composition at the composite prism then exits the composite prism and enters a projection lens 115 to be projected in an enlargement onto a screen (not shown). 

Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIRA MONSHI whose telephone number is (571)272-0995.  The examiner can normally be reached on 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Miller can be reached on 5712727353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIRA MONSHI/Primary Examiner, Art Unit 2422